Filed 11/3/21 In re Josiah B. CA2/2
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has
not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                        SECOND APPELLATE DISTRICT

                                        DIVISION TWO

In re JOSIAH B. et al., Persons                            B309171
Coming Under the Juvenile                                  (Los Angeles County
Court Law.                                                 Super. Ct.
                                                           No. 19CCJP07880AB)
LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN
AND FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

R.S.,

         Defendant and Appellant.


     APPEAL from an order of the Superior Court of Los
Angeles County, Lisa Brackelmanns, Juvenile Court Referee.
Dismissed.
     Suzanne Davidson, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rodrigo A. Castro-Silva, County Counsel, Kim Nemoy,
Assistant County Counsel, and Jacklyn K. Louie, Deputy County
Counsel, for Plaintiff and Respondent.

                            ******


      R.S. (mother) appeals from the juvenile court’s
jurisdictional finding that her substance abuse history and
current abuse of marijuana placed her young children, Josiah and
Joriah B. (born March 2018 and February 2019), at risk of harm.
Mother does not challenge the other jurisdictional findings
sustained as grounds for the court’s assertion of jurisdiction over
the children in this matter. Thus, jurisdiction will continue
regardless of the outcome of this challenge. Because mother’s
appeal, even if successful, would not justify a reversal of the
court’s jurisdictional ruling or provide any other practical
consequence, we decline to address it and dismiss the appeal.

         COMBINED FACTUAL AND PROCEDURAL
                         BACKGROUND
The family
      The family consists of mother, Josiah (21 months old at the
time the petition was filed) and Joriah (10 months old at the time
the petition was filed). The children’s father is T.B. (father).
Mother had a boyfriend during the proceedings, Richard S.
(boyfriend).1




1     Neither father nor boyfriend is a party to this appeal.




                                 2
Referral and initial investigation
      The family came to the attention of the Los Angeles
Department of Children and Family Services (DCFS) on
December 8, 2019, when law enforcement responded to a call
from the Torrance Fire Department after it was reported that
father had a seizure in a vehicle. The family had been living in
the car for two weeks. The car was dirty and smelled of
marijuana and cigarette smoke. There was a warrant for father’s
arrest and mother had a criminal protective order against father
due to abuse.2 The children were reported to be healthy with no
signs of abuse. Mother had $1,000 in CalFresh benefits and was
able to provide food for the children. Father was taken to the
Men’s Central Jail, medical unit. Law enforcement requested an
immediate response to ensure that the children were safe to go
with mother.
      When interviewed mother disclosed a history of abuse.
Both mother and father were in the foster care system as
children. They had a history of homelessness and were living on
the streets and with friends. Mother reported that the first
incident of domestic violence between them occurred in June or
July 2018. Father was arrested. Though mother was given an
emergency protective order their roommate allowed father to
return to the home. Mother then found out she was pregnant
with Joriah and did not pursue a permanent restraining order.
      Mother was approved for low-income housing in August
2018. She allowed father to spend the night and there was
another incident of violence in January 2019. Mother reported

2     Father had a no bail warrant for an assault charge and
possible coercion or bribery of a witness. The restraining order
was issued on March 26, 2019, and expires on March 26, 2022.




                                3
that father was close to her face yelling at her. He pushed her
and threw her phone, which broke. Father was arrested after
this incident. Mother was evicted from the residence in March
2019 due to frequent arguing and father’s destruction of the
property by punching holes in walls and doors.
       Mother and father moved in with father’s cousin in San
Bernardino. They moved out about a month prior to the referral
when father had an argument with the cousin.
       Mother reported that as a minor she had been diagnosed
with manic depression and paranoia. She had been prescribed
Zoloft and Risperdal, but she stopped taking her medications
when she became pregnant with Josiah in 2017. Mother reported
being sexually abused by a relative when she was a minor and
hospitalized for psychiatric conditions at the age of 16.
       Mother acknowledged using marijuana but denied any
other drug use. Mother stated that she does not smoke in front of
the children. Mother expressed that she was willing to stop
smoking and drug test for DCFS. She also disclosed past use of
methamphetamines for which she successfully completed a
rehabilitation program. Mother could not recall the name of the
drug treatment program.
       Mother stated that father uses marijuana, and she believed
but was uncertain that he also used methamphetamines.
       Mother requested assistance entering a shelter. She
wanted her children to remain with her but if she was not able to
enter a shelter and remained homeless, she was willing to allow
DCFS to care for the children until she was stable.
Petition and detention
       On December 10, 2019, DCFS filed a Welfare and
Institutions Code section 300 petition on behalf of the children,




                                4
alleging under count a-1 that the children were at risk of serious
physical harm due to mother and father’s history of engaging in
violent altercations.3 The petition further alleged three counts
under section 300, subdivision (b).4 In count b-1, the petition
reiterated the allegations of domestic violence between the
parents. In count b-2, the petition alleged that mother had a
history of substance abuse, including methamphetamine and
currently used marijuana, which rendered her incapable of
taking care of the children. In count b-3, the petition set forth
similar allegations of substance abuse by father.
      The detention hearing was held on December 11, 2019.
Mother was present, father was not. The court found prima facie
evidence that the children were described by section 300,
detained them from father, and released them to mother. Mother
was not to allow father in the home, not to monitor father’s visits
with the children, and was to reside in DCFS-approved housing.
The court directed DCFS to provide mother with low- or no-cost
referrals for programs and to set up drug testing.



3     All further statutory references are to the Welfare and
Institutions Code.
      Section 300, subdivision (a) applies where “[t]he child has
suffered, or there is a substantial risk that the child will suffer,
serious physical harm inflicted nonaccidentally upon the child by
the child’s parent or guardian.”
4     Section 300, subdivision (b) applies where “[t]he child has
suffered, or there is a substantial risk that the child will suffer,
serious physical harm or illness, as a result of the failure or
inability of his or her parent or guardian to adequately supervise
or protect the child,” among other things.




                                 5
Jurisdiction/disposition reports
      DCFS filed a jurisdiction/disposition report in February
2020 in anticipation of the jurisdiction/disposition hearing.5
Mother had provided additional information about her substance
abuse, specifically that she used methamphetamine every other
day in 2016 after being released from jail. Mother stated that she
was on it for two weeks when she was living in a “drug house.”
Mother became ill and went to a hospital where she was told she
was “losing . . . blood.” This scared mother, and she did not use
methamphetamine after that.
      Mother began smoking marijuana in 2017 with father.
They smoked three or four times a week. Mother smoked
marijuana during the early part of her pregnancy with Josiah.
Her doctor told her to wean herself off of marijuana and
cigarettes. She participated in a program where she tested
weekly, and if she tested negative, they would give her baby
wipes and diapers. Mother participated for about three weeks.
She then resumed smoking marijuana and drank alcohol one to
two times per week. After Josiah’s birth, mother stopped using
for two weeks then started back again. After Joriah was born
mother stopped smoking for one month then started again.
Mother smoked daily. She stated: “After the kids were born, I
smoked weed and drank alcohol, 1 to 2 times every day for 2
weeks. I smoked weed every day after the birth. I knew the way
I was acting with a newborn wasn’t right.”
      Mother denied smoking or drinking when she was alone
with the children, but stated that she “had to drink and smoke

5     The jurisdiction/disposition hearing was continued several
times due to the pandemic. It did not take place until November
2020.




                                6
when I was around [father] because of the yelling.” Mother
explained that father was “cool” if he had substances; otherwise
he was “yelling all the time.” Father used money he got from
panhandling to buy marijuana. When mother was pregnant and
had nothing to eat father would tell her to go panhandle.
      Mother was enrolled in empowerment, domestic violence,
parenting classes and group therapy. Mother was a “no show” for
a February 6, 2020 drug test, and tested negative on February 13
and 20, 2020.
      As father remained incarcerated he was interviewed at
Men’s Central Jail. Father said mother “had a little addiction
problem, but that all stopped when she got pregnant with the
kids.” Father stated that mother resumed smoking marijuana
after Joriah was born because she had back pain. Mother
smoked marijuana about twice a week while outside and
normally when the children were sleeping.
      Mother’s drug tests revealed that she failed to show on
February 25, March 3, March 13, March 18 and March 24, 2020.
      In the DCFS report of July 2020 mother was noted to have
consistently attended individual counseling weekly. The
therapist reported that mother had a new boyfriend who was
supportive of mother and the children. However, mother was not
consistently drug testing. She had a positive drug test on
December 10, 2019, two negative test results in February 2020,
and was a no-show 22 times between January 2, 2020 and
June 11, 2020. Mother submitted to an on-demand drug test on
June 17, 2020, which returned positive results for marijuana
metabolites.




                               7
Ex parte application pursuant to section 385
       On October 6, 2020, DCFS filed an ex parte application
pursuant to section 385 seeking detention of the children from
mother following an incident of domestic violence between
mother and boyfriend. Mother and boyfriend engaged in a verbal
altercation that escalated to a physical level in which mother and
boyfriend were choking each other. The children were in a
different room and did not witness the incident. Boyfriend was
identified as the “dominant aggressor” and was arrested. It was
recommended that the children be detained in shelter care.
       DCFS filed a detention report the same date. Following the
incident with boyfriend, mother and the children were staying at
a friend’s home in Twentynine Palms. Mother had been evicted
from her previous residence by boyfriend’s former partner, sister,
and others who boyfriend sent to “jump her.” Mother was left
without identification, birth certificates, social security card, EBT
card, clothes, or diapers. Mother knew she was supposed to be
attending parenting classes, domestic violence counseling, and
drug testing, but said she was unable to do so due to her life
circumstances.
       Mother had previously admitted her drug use history,
including her use of methamphetamine for one month in 2016.
She claimed to have stayed sober since then, but admitted to
smoking marijuana although she did not smoke in front of the
children and only smoked if someone was there to watch the
children. She also drank alcohol about twice a month.
       A log of phone calls to boyfriend’s place of residence
revealed that police were called to the home three times between
July 22 and August 22, 2020. The first incident (July 22, 2020)
identified the suspect as mother, who had assaulted boyfriend.




                                 8
The second call (August 22, 2020) identified boyfriend as the
suspect. He had engaged in a physical altercation, punctured
tires with a knife, and made threats with a knife. The third call
(also August 22, 2020) identified boyfriend’s sisters as suspects in
a physical altercation.
       DCFS social workers reported that mother was not
compliant with services and had not made her residence
available for them to assess. Mother was also supposed to inform
DCFS when she was in Los Angeles County so that the children
could be seen by social workers. Mother did not comply. Mother
had been provided with referrals for the Regional Center for the
children and had not followed through with those referrals or
with the children’s doctor appointments.
       DCFS took the children into protective custody. On
October 6, 2020, the juvenile court heard the section 385 petition
and detained the children from mother. The court allowed
mother to have monitored visits with the children. Neither
father nor boyfriend could be present. Regional Center referrals
were ordered for the children.
Last minute information for the court
       DCFS filed a last minute information for the court on
October 23, 2020. Mother had not had any in-person visits with
the children due to her lack of transportation and work schedule.
Mother did not have a car and required a friend drive her to an
upcoming scheduled visit. She spoke to the children by telephone
two to three times per week. Mother was trying to find a
domestic violence shelter in Los Angeles County to be closer to
her children.




                                 9
       Mother had identified an agency in Twentynine Palms that
provided parenting, domestic violence, and drug testing services;
however, her enrollment was pending.
Adjudication/disposition
       The adjudication and disposition hearing took place on
November 2, 2020. Mother appeared on Webex. Father’s
whereabouts were unknown.
       Mother’s counsel argued that the petition should be
dismissed as to mother. As to the drug count mother’s counsel
admitted that mother had “ups and downs” with testing but
blamed mother’s failures to test partially on the pandemic.
Mother’s counsel admitted that mother’s positive tests were for
marijuana but argued “it’s not something that is of a greater
concern such as methamphetamines or opiates.” Mother’s
counsel argued that marijuana use without a link to potential
harm is insufficient grounds for jurisdiction.
       Counsel for the children argued that counts b-1, b-2, and
b-3 should be sustained. Regarding mother’s drug use, children’s
counsel argued that mother’s testing had been inconsistent, and
that she should be required to address her substance abuse.
Children’s counsel pointed out that mother admitted to
methamphetamine use in the past as well as current marijuana
use. DCFS submitted without comment upon the court’s
announcement that it intended to sustain counts b-1, b-2 and b-3.
       As to count b-2 (mother’s drug abuse) the court stated, “she
does have a history of methamphetamine use and use of
marijuana, and her testing has been inconsistent; so the court
still believes that there’s no kind of solid track record that the
mother has addressed this issue as well, and this places the
children at risk.”




                                10
       The court sustained counts b-1, b-2 and b-3. It declared the
children dependents of the court, removed custody of the children
from mother and father, bypassed family reunification services
for father and ordered reunification services for mother. Mother
was ordered into a full drug and alcohol program with aftercare,
weekly random on-demand testing, and a 12-step program with a
court card and sponsor; a domestic violence support group for
victims; developmentally appropriate parenting; individual
counseling addressing case issues including substance abuse and
the effects on children; and compliance with the protective order.
       On November 18, 2020, mother filed her notice of appeal
from the jurisdictional order and findings.

                           DISCUSSION
       The juvenile court sustained three counts, which formed
the basis for the decision to assert jurisdiction over the children.
While mother challenges the sufficiency of the evidence as to the
allegation that her drug use created a risk of harm to her
children, she does not challenge the counts alleging that domestic
violence between the parents created a risk of harm to her
children or that father’s drug use created as risk of harm to her
children.
I.     Justiciability doctrine
       “When a dependency petition alleges multiple grounds for
its assertion that a minor comes within the dependency court’s
jurisdiction, a reviewing court can affirm the juvenile court’s
finding of jurisdiction over the minor if any one of the statutory
bases for jurisdiction that are enumerated in the petition is
supported by substantial evidence. In such a case, the reviewing
court need not consider whether any or all of the other alleged




                                11
statutory grounds for jurisdiction are supported by the evidence.”
(In re Alexis E. (2009) 171 Cal.App.4th 438, 451.) Here mother
does not challenge the allegation that both parents had a history
of domestic violence that placed the children at risk of harm. Nor
does she challenge the allegation that father’s drug use placed
the children at risk of harm. Under the circumstances mother’s
challenge raises only “‘“abstract or academic questions of law,”’”
which “will not result in a reversal of the court’s order asserting
jurisdiction.” (In re I.A. (2011) 201 Cal.App.4th 1484, 1492 (I.A.).)
Thus we may decline to address the evidentiary support for the
single challenged jurisdictional finding. (In re Briana V. (2015)
236 Cal.App.4th 297, 308.)
       An appellate court may address the merits of a single
jurisdictional finding against a parent where “the finding (1)
serves as the basis for dispositional orders that are also
challenged on appeal [citation]; (2) could be prejudicial to the
appellant or could potentially impact the current or future
dependency proceedings [citations]; or (3) ‘could have other
consequences for [the appellant], beyond jurisdiction’ [citation].”
(In re Drake M. (2012) 211 Cal.App.4th 754, 762-763 (Drake M.).)
II.    Mother’s appeal is nonjusticiable
       Mother asks that we exercise our discretion to address the
merits of her appeal because the sustaining of count b-2 could be
prejudicial to her in this case or in other future dependency
proceedings. Mother provides only one vague example of such
speculative prejudice: that “[a] sustained allegation against
mother permanently stays on her child welfare record and could
form the basis of the denial of services in a later case under
section 361.5, subdivision (b).” Section 361.5, subdivision (b),
provides 17 specific examples of reasons that a court may refrain




                                 12
from providing reunification services. Mother does not address
any of these specific subdivisions nor explain how the court’s
decision to sustain count b-2 alone could lead to the denial of
reunification services in the future. Mother’s argument lacks
sufficient detail and is unconvincing. Mother’s argument is
insufficient to invoke the exception found in Drake M. to the rule
that we generally will not address the merits of jurisdictional
findings that do not affect a child’s status as a dependent of the
court.
       We note that this case is distinguishable from Drake M.
There the single jurisdictional finding that the father challenged
involved the father’s use of medical marijuana, was the difference
between the father being an “offending parent” versus a
“nonoffending parent.” (Drake M., supra, 211 Cal.App.4th at
p. 763.) The father “possessed a valid recommendation from a
physician to use marijuana for treatment of his chronic knee
pain.” (Id. at p. 767.) The Drake M. court noted that in cases
involving substance abuse, “‘[c]ases finding a substantial physical
danger [to the child] tend to fall into two factual patterns. One
group involves an identified, specific hazard in the child’s
environment—typically an adult with a proven record of
abusiveness. [Citations.] The second group involves children of
such tender years that the absence of adequate supervision and
care poses an inherent risk to their physical health and safety.’”
(Id. at pp. 766-767.) The Drake M. court held that “in cases
involving the second group, the finding of substance abuse is
prima facie evidence of the inability of a parent or guardian to
provide regular care resulting in a substantial risk of physical
harm.” (Id. at p. 767.) Although the child involved was only 14
months old, the Drake M. court determined that the evidence did




                                13
not support a determination that the father was a substance
abuser as required under section 300, subdivision (b). (Drake M.,
at p. 767.)
       In this case, as opposed to Drake M., there is not a single
jurisdictional finding making the difference between mother
being an “offending” parent or a “nonoffending” parent. Mother’s
behavior is also implicated in count b-1, which involved the
parents’ involvement in violent altercations. Specifically, mother
failed to protect the children in violation of a criminal protective
order and allowed father to reside in the children’s home with
unlimited access to the children. Mother does not challenge
jurisdiction under count b-1. Under the circumstances, any
decision we might render as to count b-2 will not result in a
reversal of the court’s order asserting jurisdiction. Nor will it
render mother a “nonoffending” parent.
       Further we note that unlike the father in Drake M.,
mother’s drug use was not limited to medical marijuana used
with a valid doctor recommendation. Instead mother admitted to
recurrent substance use, even when her children were newborns,
and admitted that she understood that her excessive use of
substances with children of such a young age was “not right.”
Mother does not challenge the facts that form the basis for the
court’s decision to sustain count b-2. Instead, mother challenges
the court’s finding that her admitted drug use caused the
children to be at risk of serious physical harm. A reversal on this
point will not undo mother’s admissions of serious and consistent
drug use throughout the period of time when her children were
“‘of such tender years that the absence of adequate supervision
and care poses an inherent risk to their physical health and
safety.’” (Drake M., supra, 211 Cal.App.4th at p. 767.) Such




                                 14
admissions could potentially be used against her in future
dependency proceedings regardless of the true finding in count
b-2.
       The cases mother cites in support of her argument that we
should review her claim on the merits are distinguishable. In In
re Nathan E. (2021) 61 Cal.App.5th 114, the mother was the sole
appellant challenging jurisdiction. The mother argued
insufficiency of the evidence regarding two counts of domestic
violence between the parents. The Nathan E. court chose to
exercise its discretion in that case where domestic violence was
the sole ground for jurisdiction. In contrast in this case the
jurisdictional finding was based on allegations of domestic
violence as well as allegations of drug use by both parents.
Unlike a reversal of the domestic violence allegations in
Nathan E., a reversal of the finding regarding mother’s drug use
in this case is futile.
       In re D.P. (2014) 225 Cal.App.4th 898 is also
distinguishable. In that case the mother appealed a
jurisdictional finding under section 300, subdivision (a), that she
had intentionally harmed her daughter. Although there were
other allegations supporting jurisdiction in the matter under
section 300, subdivision (b), including drug use, the D.P. court
elected to exercise its discretion to reach the merits of the
challenge to that single jurisdictional finding under section 300,
subdivision (a) because “the finding that mother intentionally
hurt her daughter has the potential to impact future dependency
proceedings.” (D.P., at p. 902; see In re D.M. (2015) 242
Cal.App.4th 634, 639 [exercising discretion to review mother’s
challenge to single jurisdictional finding against her of physical
abuse of a child where the finding could be prejudicial to mother




                                15
and the finding also served as a basis for dispositional orders also
challenged on appeal].) In contrast as set forth above a reversal
of the jurisdictional finding that mother’s drug abuse placed her
children at risk of harm will not change the impact of this case on
future proceedings. Mother does not challenge the jurisdictional
finding that she failed to protect her children from the risks of
domestic violence. Mother also admitted excessive drug use
when her children were infants. Whether there was evidence
that such drug use created a risk to her very young children is a
purely academic question where jurisdiction over the children
will remain under section 300, subdivision (b) regardless of the
resolution of that question.
       Under the circumstances of this case mother has failed to
show that her challenge fits into the narrow exception created by
Drake M. For this reason we decline to exercise our discretion to
address mother’s appeal and dismiss the matter. (I.A., supra,
201 Cal.App.4th at p. 1495.)

                        DISPOSITION
      The appeal is dismissed.


                                     ________________________
                                     CHAVEZ, J.

We concur:


________________________             ________________________
LUI, P. J.                           HOFFSTADT, J.




                                16